DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
A trial was scheduled at 9:30 a.m. on April 21, 2011, to consider Plaintiffs' appeal. On February 15, 2011, the court sent notice of the scheduled trial to Plaintiffs at 5245 SW Santa Monica Ct, Portland, OR 97221, which is the address Plaintiffs provided to the court. The notice was not returned as undeliverable. The notice advised that if Plaintiffs did not appear, the court might dismiss the appeal.
Plaintiffs failed to appear for trial on April 21, 2011. Under such circumstances, the court finds the appeal must be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of April 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged. *Page 2
This document was signed by Magistrate Pro Tempore Allison R.Boomer on April 22, 2011. The Court filed and entered this documenton April 22, 2011. *Page 1